Citation Nr: 1453755	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  08-07 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the lower extremities, including as secondary to service-connected type 2 diabetes mellitus.

2.  Entitlement to a rating in excess of 20 percent for type 2 diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1967 to October 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2006 and December 2012 rating decisions of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO) which, respectively, denied service connection for peripheral neuropathy of the lower extremities and continued a 20 percent rating for type 2 diabetes mellitus.  In May 2011 and April 2013 the issue of service connection for peripheral neuropathy of the lower extremities was remanded for development [by a Veterans Law Judge other than the undersigned].  The case is reassigned to the undersigned

The April 2013 Board decision also remanded the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  An August 2013 rating decision granted TDIU.  Accordingly, that issue is no longer on appeal.

The issue of service connection for peripheral neuropathy of the lower extremities, including as secondary to type 2 diabetes mellitus is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

At no time during the appeal period is the Veteran's diabetes mellitus shown to have required regulation of activities in addition to a restricted diet and insulin; compensable complications of diabetes are not shown.  


CONCLUSION OF LAW

A rating in excess of 20 percent for type 2 diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.31, 4.7, 4.119, Diagnostic Code (Code) 7913 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In May 2012 the Veteran received such notice.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for VA examinations in July 2006, June 2011, August 2012, and July 2013.  Collectively, the reports of these examinations contain sufficient findings and informed discussion of the history and features of the disability to be adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings may be assigned for periods of distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's type 2 diabetes mellitus has been rated 20 percent disabling under 38 C.F.R. § 4.119, Code 7913, which provides for such rating when diabetes mellitus requires insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent, rating is warranted for diabetes mellitus that requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) and involving episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  The notes to Code 7913 provide, in part, that compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation, and that noncompensable complications are considered part of the diabetic process under Code 7913.  

On August 2012 VA diabetes mellitus examination the examiner noted a current diagnosis of type 2 diabetes mellitus with a medical history of treatment with an oral hypoglycemic agent and one injection of insulin per day.  It was noted that the Veteran does not require regulation of activities as part of medical management of his diabetes mellitus.  He visited a diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less frequently than twice a month.  Over the past 12 months he did not have any episodes of ketoacidosis or hypoglycemia that required hospitalization.  He had not had progressive unintentional weight loss due to diabetes, but did have progressive loss of strength due to the diabetes.  He did not have complications of diabetes such as peripheral neuropathy, nephropathy, or retinopathy or any other pertinent physical findings, complications, conditions, signs or symptoms.  He last worked (as a machinist) in 2000.  He stated he was not working because he is "on disability".  The examiner noted that the Veteran has well-controlled diabetes mellitus (noted on lab work in 2004 and on glyburide since then).  Insulin (once daily) was added in 2012.

In his notice of disagreement received by the RO in December 2012, the Veteran noted, he was on a very restricted diet; and that most diabetic foods contain '"Splenda" and he is allergic to Splenda.  He noted he can walk and do certain activities around the house, but after a while he starts to sweat very heavy, and has to watch his activities.

On July 2013 VA general medical examination, it was noted that the Veteran does not require regulation of activities as part of medical management of diabetes mellitus, and visits a diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than twice a month.  He had not had any episodes of ketoacidosis or hypoglycemia that required hospitalization over the past 12 months.  He did not have progressive unintentional weight loss attributable to diabetes mellitus, but had some progressive loss of strength attributable to diabetes.  He did not have any complications of diabetes mellitus (such as nephropathy, retinopathy or neuropathy).  He was not working; he had worked until 2000 operating a machine that fabricated bearings and other metal parts for truck manufacturers.  His last job was at a department thrift store; he quit that job in 2001.  The examiner noted that the Veteran has well-controlled diabetes mellitus.  He began insulin in March 2012.  In January 2013, he resumed excellent control of his diabetes mellitus.  He denied episodes of hypoglycemia on January 2013 primary care visit.  There is no evidence of diabetic nephropathy or retinopathy.  The examiner noted "This veteran does not have diabetic neuropathy/retinopathy."

The Veteran's claim was received in March 2012; therefore, the period for consideration is from March 2011 to the present.  On review of the record, the Board finds that the preponderance of the evidence is against his claim.  To meet the criteria for a 40 percent rating under Code 7913, the Veteran's diabetes mellitus must require regulation of activities.  "Regulation of activities" is defined as "avoidance of strenuous occupational and recreational activities".  See 38 C.F.R. § 4.119, Code 7913.  If his care-provider has not advised him to avoid strenuous occupational and recreational activities, he has not met this criterion.  VA examinations and treatment records do not show that at any time under consideration his diabetes mellitus has required regulation of activities in addition to diet and medication for control.  Even when in 2012/2013 he had an exacerbation of the disability (shown by bloodwork) he was not "prescribed or advised to avoid strenuous occupational and recreational activities" as part of the medical management of his diabetes.  While he asserts that he limits his activities because of heavy sweating, such self-regulation does not meet the definition of "regulation of activities".  The requirement of regulation of activities is not met when the Veteran's doctor has recommended increased exercise.  See Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).

The criteria for the progressively increasing ratings for diabetes are stated in the conjunctive rather than the disjunctive, i.e., each level of increase in the rating requires additional criteria [to those for the lower rating] which must be met to warrant an increase in the rating.  See Id. at, 363-64.  What distinguishes the schedular criteria for the current, 20 percent, rating for diabetes from those for the next higher, 40 percent, rating is that to warrant a 40 percent rating in addition to requiring diet and insulin for control, the diabetes must also require regulation of activities ("avoidance of strenuous occupational and recreational activities").  38 C.F.R. § 4.119, Code 7913.  As noted above, no care-provider has instructed the Veteran to avoid strenuous activity.  August 2012 and July 2013 VA examiners both indicated that he was not restricted in his ability to perform strenuous activities, and that he did not require regulation of activities as part of medical management of his diabetes.  These opinions were based on physical examination of the Veteran and a review of his record, and the Board finds them probative evidence in this matter.  Because there is no competent (medical) evidence to the contrary, the Board finds them persuasive.  Furthermore, the evidence does not show any complications of diabetes that would warrant a separate compensable rating.  No examiner has found that the Veteran has diabetic nephropathy, neuropathy, or retinopathy.

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Comparing the Veteran's diabetes mellitus disability to the schedular criteria for the rating assigned for the diabetes, the Board finds that all associated impairment shown are encompassed by the schedular ratings assigned.  The schedular criteria provide for higher ratings for greater levels of severity of the disability, but the criteria for those ratings are not met.  Therefore, the schedular criteria are not inadequate.  There is nothing unusual or exceptional about the disability picture presented.  Consequently, referral of the claim for extraschedular consideration is not required.  

The Veteran has been awarded a TDIU rating; entitlement to such rating has not been separately raised in the context of the instant claim.  This finding is supported by the fact that the diabetes does not require regulation of activities.

The preponderance of the evidence is against the claim for a rating in excess of 20 percent for the Veteran's type 2 diabetes mellitus; therefore, the benefit-of-the-doubt rule does not apply.  The claim must be denied.  


ORDER

The appeal seeking a rating in excess of 20 percent for type 2 diabetes mellitus is denied.  


REMAND

The Board finds that proper adjudication of the issue of entitlement to service connection for peripheral neuropathy of the lower extremities, including as secondary to service-connected type 2 diabetes mellitus is not possible based on the record as it currently stands, and that additional development of the evidentiary record is necessary.

The Veteran contends that he has had neuropathy of the lower extremities for years starting in Vietnam, and also that it is a diabetic peripheral neuropathy.  The allegation of onset in Vietnam raises the possibility of "early onset" neuropathy which has not been adequately addressed.   On July 2013, VA general medical examination, the examiner noted that he reviewed the record and opined that the Veteran had not had diabetic neuropathy at any time, and that his diabetes mellitus is not aggravating his current complaints.  The rationale provided was that the Veteran has known post-operative lumbar spine disease; did not have peripheral neuropathy per the last NCS [nerve conduction study]; and his diabetes was well controlled and was not affecting his kidneys or eyes (while diabetic retinopathy and nephropathy usually occur at the same time as diabetic neuropathy). 

Furthermore, the Board notes that the VCAA-mandated notice provided in this case is incomplete; he has not been advised of the specific information and evidence necessary to substantiate a claim of secondary service connection.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review the record and ensure compliance with all VCAA notice (and duty to assist) requirements, to specifically include furnishing the Veteran notice of the information and evidence necessary to substantiate a claim of secondary service connection.  He should have opportunity to respond.

2.  Thereafter, the AOJ should arrange for the entire record to be returned to the July 2013 VA examiner, or if that is unavailable to another appropriate physician (preferably a neurologist) to determine the nature and likely etiology of any lower extremity neurological disability.  If further examination of the Veteran is indicated, such should be arranged.  The examiner should review the complete record (to include this remand and the Veteran's lay statements reporting onset of symptoms in service) and provide opinions that respond to the following:

(a) Please identify (by diagnosis) any neurological disability entity of the lower extremities found.  Does the Veteran have lower extremity peripheral neuropathy?  If no lower extremity neurological disability is diagnosed, reconcile such conclusion with the findings on July 2006 VA peripheral nerves examination and the Veteran's lay reports. 

(b) Is any diagnosed neurological disability entity of the lower extremities an early onset peripheral neuropathy (related to herbicide exposure)?  

(c) Identify the likely etiology for any neurological disability of the lower extremities found that is determined to not be a diabetic neuropathy or an early onset peripheral neuropathy.  

The examiner must explain the rationale for all opinions.

3.  The AOJ should ensure that all of the development sought is completed, and then review the record and readjudicate the remaining claim.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


